                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

IN RE: RAMON NAVARRO                             CASE NO. 19‐31350
       Debtor                                    CHAPTER 13
 _____________________________________________________________________________

                     TRUSTEE'S OBJECTION TO CONFIRMATION
 ____________________________________________________________________________

COMES NOW the Chapter 13 Trustee, Debra L. Miller, and for her Objection to Confirmation

states as follows:

       1) Trustee objects to confirmation as the disposable income test has not been met

           under 11 U.S.C. § 1325(b)(2) and (3) as:

                      (a) The debtor proposes to pay unsecured claims in full. Because the

                          debtor had over $40,000 in gambling losses in 2018 and also gambled

                          in 2019, the debtor must pay his full disposable income on Schedule J

                          so he does not have additional income with which to gamble. He

                          must also annually certify that he has not gambled and also that he

                          remains current on his criminal restitution, which is being paid

                          directly.

WHEREFORE, the Trustee objects to confirmation of the proposed Plan for failure to meet the

requirements of 11 U.S.C. §1325(a) and (b).

Dated: October 9, 2019                                /s/ Katherine Iskin #33679‐71
                                                      Katherine Iskin, Staff Attorney
                                                      Debra L. Miller, Chapter 13 Trustee
                                                      P.O. Box 11550
                                                      South Bend, IN 46634
                                                      (574) 254‐1313
                                   CERTIFICATE OF SERVICE

The undersigned hereby certifies that a copy of the attached was sent on October 9, 2019

By U.S. Mail to the Debtor and Debtor’s Attorney as follows:
        Debtor: Ramon Navarro, 306 West Oakridge Ave., Goshen, IN 46528
By electronic e‐mail to the Debtor’s Attorney and the U.S. Trustee
        Debtor’s Attorney: Mark P. Telloyan
        U.S. Trustee: ustpregion10.so.ecf@usdoj.gov
                                                            _/s/ Suzanne Hall
